TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00731-CV



                                Elfreda Cherie Allen, Appellant

                                                 v.

                                  CitiMortgage, Inc., Appellee


   FROM THE DISTRICT COURT OF TARRANT COUNTY, 236TH JUDICIAL DISTRICT
         NO. 236-244370-10, HONORABLE TOM LOWE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Elfreda Cherie Allen filed a notice of appeal in October 2013. She

stated that she was appealing a “memorandum opinion and judgment on contest for

affidavit of inability to pay costs.” She attached a copy of a memorandum opinion and judgment

issued by the Fort Worth Court of Appeals. See Allen v. CitiMortgage, No. 02-13-00027-CV,

2013 Tex. App. LEXIS 8918 (Tex. App.—Fort Worth July 18, 2013, no pet.) (mem. op.) (noting that

appellant failed to pay filing fee and dismissing appeal for failure to comply with a requirement of

rules of appellate procedure and a supreme court order).

               On November 6, 2013, the Clerk of this Court requested a response from Allen by

November 18, 2013. The Clerk advised Allen that she must inform this Court of the basis on which

jurisdiction exists or that this Court would dismiss this cause for want of jurisdiction. See Tex. R.

App. P. 42.3(a); see also Tex. Gov’t Code §§ 22.201(d) (listing counties within Third Court of
Appeals District), .220(a) (“Each court of appeals has appellate jurisdiction of all civil cases within

its district of which the district courts or county courts have jurisdiction when the amount in

controversy or the judgment rendered exceeds $250, exclusive of interest and costs.”). Allen has not

filed a response. We dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Jurisdiction

Filed: December 13, 2013




                                                  2